Citation Nr: 1101169	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-24 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for lumbosacral strain with degenerative disc disease 
(DDD), for the period from March 24, 2005 to October 28, 2008.

2.  Entitlement to an initial disability rating in excess of 10 
percent for a right shoulder strain, for the period from March 
24, 2005 to July 22, 2008.


WITNESSES AT HEARING ON APPEAL

Appellant, W.M.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran had active military service from August 1965 to 
February 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2010.  A transcript of this 
hearing is in the claims folder.  

As the appeal involves a request for a higher initial rating 
following the grant of service connection for a lumbosacral 
strain and right shoulder strain, the Board has characterized 
these matters in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

The Board notes that in a February 2009 rating decision, the RO 
granted service connection for right L4 radiculopathy at a 10 
percent disability rating, effective July 21, 2008.  

Additionally, the initial evaluation for the Veteran's 
lumbosacral strain was increased from 10 percent to 40 percent 
during the course of the appeal, effective October 29, 2008 and 
the initial evaluation for the Veteran's right shoulder strain 
was increased from 10 percent to 20 percent effective July 23, 
2008.  During the hearing, the Veteran clarified that he was 
satisfied with the current 40 percent disability rating for his 
service-connected lumbosacral strain, effective from October 29, 
2008; and 20 percent disability rating for his right shoulder 
strain, effective from July 23, 2008.  As such, the Board has 
characterized the matters for higher initial ratings for a 
lumbosacral strain and a right shoulder strain on appeal as set 
forth on the title page.

It is also noted that a separate 10 percent rating has been 
assigned for radiculopathy of the right leg, effective July 2008.  
There has been no disagreement with that action and the issue on 
appeal concerning the back is limited to orthopedic 
manifestations.

The Board also notes that at his hearing, the Veteran testified 
to the effect that his service connected disabilities made him 
unemployable.  In Rice v. Shinseki, 22 Vet. App. 447 (2009) , the 
Court held that if the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
disability rating due to individual unemployability (TDIU) as a 
result of that disability is warranted.  This matter is referred 
to the RO for appropriate development, with knowledge that for 
part of the time claimed a 100 percent rating has been assigned 
for active prostate cancer.  A total rating would not be for 
consideration while the 100 percent rating was assigned. 

The issue of entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
prostate cancer has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is also referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The medical evidence from March 24, 2005 to October 28, 2008, 
shows that the service-connected lumbar spine disorder was 
manifested by objective radiographic evidence of degenerative 
changes; however, the disability was not characterized by forward 
flexion that was limited to 60 degrees or less, or a combined 
range of motion of the thoracolumbar spine of 120 degrees or 
less, or muscle spasm severe enough to result in an abnormal gait 
or abnormal spinal contour and the evidence does not show that 
the Veteran had any type of spinal ankylosis or any 
incapacitating episodes of intervertebral disc syndrome.

2.  From March 24, 2005 to July 22, 2008 the service-connected 
right shoulder disability was not shown to be productive of 
limitation of motion of the arm at shoulder level or midway 
between side and shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for lumbosacral strain with DDD from March 24, 2005 to 
October 28, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 
(2010).

2.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected right shoulder 
strain from March 24, 2005 to July 22, 2008, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 
5024, 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide. Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, in an April 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The May 2006 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the April 2005 letter.

An October 2008 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the October 2008 letter, and opportunity for the Veteran to 
respond, the February 2009 supplemental statement of the case 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's February 2006 VA examinations.  Also 
of record and considered in connection with the appeal are the 
various written statements provided by the Veteran and by the 
Veteran's representative on his behalf.  The Board finds that no 
additional RO action to further develop the record on the claim 
is warranted.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.  
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2. 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

I.  Entitlement to an initial disability rating in excess of 10 
percent for lumbosacral strain, for the period from March 24, 
2005 to October 28, 2008.

The Veteran's low back strain is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2010).  This disability is evaluated under the General Formula 
for Diseases and Injuries of the Spine.

Under the general rating criteria for disabilities of the spine, 
a 10 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

An evaluation of 40 or greater requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis is a condition with which the entire thoracolumbar 
spine is fixed in flexion or extension, resulting in several 
symptoms described in Note 5 of the general formula for diseases 
and injuries of the spine.  38 C.F.R. § 4.71a, Code 5242.

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 
4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in parts 
of the system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part, or 
all, of the necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

There are also alternative criteria for rating intervertebral 
disc syndrome based upon incapacitating episodes.  Under the 
alternative criteria, a 10 percent rating is assigned when the 
Veteran has incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least one, but less than 
two, weeks during the previous 12 month period.  A 20 percent 
rating is assigned when the Veteran has incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least two, but less than four, weeks during the previous 12 month 
period.  A 40 percent rating is assigned when the Veteran has 
incapacitating episodes of intervertebral disc syndrome having a 
total duration of at least four, but less than six, weeks during 
the previous 12 month period.  A 60 percent rating is assigned 
when the Veteran has incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 6 weeks during 
the previous 12 month period.  Id.  An incapacitating episode is 
defined by regulation as a period of acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest prescribed 
by a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes at Note 1. 

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on 
limitation of motion of the affected parts, as arthritis 
degenerative.  Diagnostic Code 5003, degenerative arthritis, 
requires rating according to the limitation of motion of the 
affected joints, if such would result in a compensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is assigned for each such major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is assigned 
for arthritis with X-ray involvement of 2 or more major joints or 
2 or more minor joint groups.  A 20 percent rating is assigned 
for arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more major joint groups, with occasional 
incapacitating exacerbations. 

The Veteran underwent a VA examination in February 2006.  He 
presented with complaints of low back pain that "comes and 
goes".  He could get flare-ups with stooping, bending and 
lifting.  He did not use crutches, braces or canes.  He was 
retired from the military and worked for the Department of 
Transportation in North Carolina where he missed about two days 
in the past year because of back problems.  He reportedly had two 
incapacitating episodes in the past year where he missed a day of 
work each time.  He had no problems with activities of daily 
living.  On examination, forward flexion was 90 degrees out of 90 
degrees.  Backward extension was 15 degrees out of 30 degrees.  
Lateral flexion was 20 degrees out of 30 degrees bilaterally and 
rotation was 30 degrees out of 45 degrees bilaterally.  He had 
pain with all of these movements and stopped when the pain 
started.  There was no fatigue or lack of endurance.  Limitation 
was secondary to pain.  Repetitive motion did not increase the 
loss of range of motion and it would be mere speculation on the 
part of the examiner to estimate the range of motion loss with a 
flare-up.  There was no spasm, weakness or tenderness.  There 
were no postural abnormalities or fixed deformities.  There was 
no atrophy or spasm.  Straight leg raising was negative, deep 
tendon reflexes were hypoactive and he had normal sensation.  The 
diagnosis was lumbosacral strain and degenerative disc disease.  
An addendum noted that the Veteran denied having any radiation 
into the lower extremities from his back pain.

X-rays of the Veteran's lumbosacral spine taken in February 2006 
demonstrated multilevel degenerative changes with loss of disc 
space, osteophytosis and endplate sclerosis.  The degenerative 
changes were mild at L2-3, moderate L1-2 and L3-4 levels and 
moderate to severe at L5-S1.  The diagnosis was lumbar 
spondylosis.

A March 2006 MRI revealed significant multiple level degenerative 
change in the spine.  All levels showed some degree of mild disc 
protrusion but no single level stood out as particularly 
significant.  There was diffuse fairly prominent facet arthritis 
present.

Private medical records received in September 2008, include a 
July 2008 private treatment note indicated that the Veteran had 
radicular low back pain into his right leg.  This had started 
within the last week and a half.  

An August 2008 VA treatment note reflected evidence of moderate 
to severe active right lumbar radiculopathy.  He reported having 
had no conservative treatment.  A corset was ordered.  He was to 
get injections and return in 2 months to see if there was any 
change.  (As noted, a separate compensable rating for 
radiculopathy has been assigned as of July 21, 2008, and is not 
otherwise at issue.)

From March 24, 2005 to October 28, 2008, the evidence does not 
show that the Veteran met the criteria for a rating in excess of 
10 percent for orthopedic manifestations of his lumbosacral 
strain with DDD.  Prior to October 29, 2008, there was no 
evidence of forward flexion of the spine to 60 degrees or less, a 
combined range of motion of the thoracolumbar spine that was 
limited to 120 degrees or less, or muscle spasm or guarding that 
was severe enough to result in an abnormal gait or abnormal 
spinal contour.  There was also no evidence of incapacitating 
episodes of intervertebral disc syndrome as that term is defined 
by the applicable regulation.  While the February 2006 VA 
examiner noted that the Veteran had missed around two days of 
work a year as a result of his back disability, even if it was 
shown that the Veteran had intevertebral disc syndrome, there is 
no evidence that he experienced incapacitating episodes of 
intervertebral disc syndrome having a total duration of at least 
two, but less than four, weeks during the previous 12 month 
period which would warrant a 20 percent rating.  There was also 
no evidence of ankylosis.  As noted, although there were some 
associated neurological symptoms, as noted above, those were the 
subject of a separate February 2009 rating decision that granted 
service connection for right L4 radiculopathy and are therefore 
not part of this appeal.

Additionally, a separate rating for the Veteran's degenerative 
disc disease of the lumbar spine under the arthritis codes is 
also not for application in this case because the currently 
assigned 10 percent rating for the time period is based on 
limited motion.  Because the ratings for arthritis are also based 
on limited motion, to award a separate rating for arthritis in 
this case would amount to pyramiding, which must be avoided.  
Importantly, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2010).  A claimant may not be compensated twice 
for the same symptomatology as "such a result would over-
compensate the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Finally, pain on use is considered a major factor in evaluating 
disability.  8 C.F.R. §§ 4.40, 4.45; See DeLuca, supra.  However, 
in this case, the Veteran's pain on use is considered in the 10 
percent rating currently assigned for his service- connected 
lumbosacral spine disorder from March 24, 2005 to October 28, 
2008.

In conclusion, from March 24, 2005 to October 28, 2008, the 
Veteran's service-connected lumbosacral sprain is not manifested 
by unfavorable ankylosis of the entire thoracolumbar spine; or, 
by physician-ordered bed rest of any significant duration.  
Additionally, from March 24, 2005 to October 28, 2008, the 
medical evidence of record did not show that the degenerative 
changes of the lumbosacral spine were manifested by significant 
limitation of motion. 

Consideration has been given to assigning staged ratings; 
however, at no time during the period on appeal has the 
disability warranted more than a 10 percent rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999). 

II.  Entitlement to an initial disability rating in excess of 10 
percent for a right shoulder strain, for the period from March 
24, 2005 to July 22, 2008.

The Veteran's right shoulder was evaluated under Diagnostic Code 
5201, the criteria for limitation of motion of the arm.  
Limitation of motion of the arm to shoulder level is evaluated as 
20 percent disabling for either arm.  Limitation of motion to 
midway between the side and shoulder level is evaluated as 30 
percent disabling for the major arm, and 20 percent disabling for 
the minor arm.  Limitation of motion to 25 degrees from the side 
is considered 40 percent disabling for the major arm and 30 
percent disabling for the minor arm.  38 C.F.R. § 4.71a, Code 
5201.

Normal range of motion for a shoulder is zero to 180 degrees of 
both forward flexion and abduction, and 90 degrees of both 
internal and external rotation.  38 C.F.R. § 4.71a, Plate I.

Additional limitation of function due to pain, weakness, excess 
fatigability and incoordination are again for consideration.  38 
C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran underwent a VA examination in February 2006.  It was 
noted that he was right handed.  He presented with complaints of 
pain in his right shoulder that "comes and goes".  It involved 
the entire right shoulder but did not radiate.  He experienced 
flare-ups with overhead work or strenuous activity.  There were 
no reported episodes of dislocation or sublaxation and there was 
no inflammatory arthritis.  He had not missed any days of work 
because of his shoulder disability and had no problems with 
activities of daily living.  On examination, his range of motion 
demonstrated forward elevation to 120 degrees, abduction to 110 
degrees, internal rotation to 90 degrees and external rotation to 
40 degrees.  He had pain on all of these movements and stopped 
when the pain started.  There was no fatigue, weakness or lack of 
endurance.  Limitation was secondary to pain.  Repetitive motion 
did not increase the loss of range of motion and it would be mere 
speculation on the part of the examiner to estimate the range of 
motion loss with a flare-up.  There was painful motion but no 
edema, effusion, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  There was no anklyosis and no 
inflammatory arthritis.  The diagnosis was a right shoulder 
strain.

For a 20 percent evaluation for the shoulder disorder, it must be 
demonstrated that motion be limited to shoulder level, which is 
90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  The June 2006 
examination report shows flexion to 120 degrees and abduction to 
110 degrees.  The motion is less than normal but is in excess of 
shoulder level.  The rating assigned contemplates some painful 
movement and his complaints of pain alone do not provide a basis 
for a higher rating.  

Thus, no competent medical evidence of record shows any 
limitation of motion that would meet the criteria for a 20 
percent evaluation under Diagnostic Codes 5201.  See also Deluca, 
supra.  For these reasons, an evaluation in excess of 10 percent 
is not warranted.  Neither ankylosis nor impairment of the 
humerus, clavicle or scapula is demonstrated, thus an evaluation 
in excess of 10 percent is not warranted under any other 
provisions that contemplate shoulder disabilities. 

As such, a rating in excess of 10 percent for the period from 
March 24, 2005 to July 22, 2008 is not warranted and the claim 
must be denied.

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by 
the Veteran's low back and right shoulder disabilities is 
appropriately contemplated by the rating schedule.  Indeed, 
higher evaluations are available, but the criteria for such 
evaluations have not been met.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted 
here.  Thun.  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for lumbosacral strain with DDD, for the period from 
March 24, 2005 to October 28, 2008 is denied.

Entitlement to an initial disability rating in excess of 10 
percent for a right shoulder strain, for the period from March 
24, 2005 to July 22, 2008 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


